 IntheMatterof DEEP RIVER TIMBERCOMPANYandLOCAL UNION#5-11,INTERNATIONALWOODWORKERS OF AMERICACase No. R-30-59.-Decided November 09, 1941Jurisdiction: lumbering industry.Investigation and Certification of Representatives:existence of question: re-fusal of Company to- accord union recognition ; conflicting claims of rivalrepresentatives ; contract entered into with knowledge of claim to representa-tion by rival union, no bar to ; prior certification of rival union by the Boardmore than two years before, no bar to ; election necessary.UnitAppropriatefor CollectiveBargaining:all employees of the Company, ex-cluding the superintendent, woods foremen, office employees, 'and sub-foremen,the pile driver, and bridge foremen.Definitions:Company which has agreements with two contractors, respectively,to prepare roadways and transport logs by truck,heldto be the employerof the workmen employed on these jobs, in view of the interrelation ofall the operations carried on at the Company's logging camp, the fact thatthe Company has contracted to assume responsibility for the wages and work-ing conditions of persons employed on these jobs, and also in view of the unitfound appropriate in a prior certification and the collective bargaining historysince that time.Mr.' N. R. Cowden,of Deep River, Wash., for the Company.Mr. L. Presley Gill,of Seattle,Wash.,andMr.Roy Kizer,ofAstoria, Oreg., for the L. & S. W.Mr. A. F.Hartung,of Portland,Oreg., for the I. W. A.Mr. Ralph S.Clifford,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 2, 1941, Local Union #5-11, International Woodworkersof America, herein called the I. W. A., filed with the RegionalDirector for the Nineteenth Region (Seattle, Washington) a petitionalleging that a question affecting commerce had arisen concerningthe representation of employees of Deep River Timber Company,Deep River, Washington, herein called the Company, and requestingan - investigation and certification of representatives pursuant to37 N. L. R. B , No. 33.210 DEEP RIVERTIMBER COMPANY211Section 9 (c) of the National Labor Relations Act, 49 Stat: 449,herein called the Act.On August 22, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act, and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for' an appropriate hearing upon due notice.On September 4, 1941, the Regional Director issued a notice ofhearing, and on September 12, 1941, an order postponing hearing,copies of both of which were duly served upon the Company, BryceCaldwell, General Hauling Company, Inc.,' the I. W. A., and uponLumber and Sawmill Workers Union, Local No. 2615, herein calledthe L. & S. W., a labor organization claiming to represent employeesdirectly affected by the investigation.Pursuant to notice, a hearingwas held on September 18, 1941, at Naselle, Washington, before Pat-rickH. Walker, the Trial Examiner duly designated by the ChiefTrial Examiner.The Company, the I. W. A. and the L. & S. W.were represented by counsel or other representatives and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearingthe Trial Examiner made several rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYDeepRiver Timber Company is engaged in timber logging opera-tions at Deep River, Washington.From January 1 to August 31,1941, the Company produced approximately 35,000,000 board feet oflogs, valued at approximately$450,000.Approximately 25 per centof such logs were sold to the Deep River Logging Company, whichin turn shipped approximately 75 per cent of its output to Californiaports and approximately 25 per cent of its output to the East Coastof the United States.Approximately 5 per cent of the logs pro-,duced by theCompany were sold to lumber mills in the State ofOregon.The Company admits that it is engaged it commerce within themeaning of the Act.IBryce Caldwell and General Hauling Company, Inc , were not represented at thelea, mg and took no part in the proceedings. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDLocal Union .# 5-11, International Woodworkers of America, affili-ated with the Congress of Industrial Organizations, is a labor organ-izationadmitting to membership employees of,the Company.Lumber and Sawmill Workers, Local No. 2615, affiliated with theAmerican Federation of Labor, is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONPrior to the filing of its petition, a committee representing theI.W. A. attempted to negotiate with the Company and the Companyrefused to do so.The L. & S.. W. contends that the petition should be dismissedbecause of an existing contract between the Company and the L. &'S.W. covering 'the employees the I. W. A. seeks 'to represent.OnApril 10, 1939, after a hearing and an election, the Board certifiedthat the L. & S. W. had been selected by a majority of the Com-pany's employees as their representative for the purposes of collectivebargaining.2Thereafter, a contract was executed between the Com-pany and the L. & S. W. during the spring of 1939, to expire March1, 1940, but subject to an automatic extension for another 12 monthsin the absence of notice to the contrary by either party.On March 1;1941, when the contract was to expire, the- Company and the L. &S.W. orally agreed to extend it 'until a new contract could be nego-tiated.On June 27, 1941, after the I. W. A. had filed its, petition,the presently existing contract was executed.This contract providesthat "this Agreement may be terminated by either party giving sixty(60) days' written notice to the other party of intention to so termi-nate the Agreement."In view of the fact that there has been no determination of repre-sentatives of the Company's employees since April 10, 1939, and sincethe present contract was executed after the Company had notice of themajority representation claim of the I. W. A., we find that the contractbetween the Company and the L. & S. W. constitutes no bar to adetermination of representatives at this time.3The record discloses that both the I. W. A. and the L. & S. W.represent a substantial number of employees in the unit hereinafterfound appropriate .43MatterofDeep River Timber CompanyandInternationalTVoodwoikersof America,LocalNo 137, 10 N L R. B. 904, 909, 12 N. L. R B 181.3 SeeMatter of Todd-Johnsonq Di y Docks, IncandIndustrial Union of MarinedShip-buildingWorkers of America, Local No.29, 10 N. L R B. 6294The report of a Board FieldExaminer introducedin evidencedisclosesthat theIW A submitted66 cards bearingapparently 'genuine signatures,62 of which weredated during May and June 1941,and bear the signatures of persons whose names 213DEEP RIVER TIMBERCOMPANYWe find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.-V. THE APPROPRIATE UNITThe I. W. A. contends that all employees of the Company, excludingthe persons employed on the jobs which Bryce Caldwell and GeneralHauling Company, Inc. have undertaken to perform for the Company,and excluding certain other enumerated categories of employees here-inafter discussed, constitute an appropriate unit.5The L. & S. W.would include in the unit the persons employed on the jobs whichBryce Caldwell and General Hauling Company, Inc. have undertakento perform.The Company took no position as to the appropriate unit.In 1939, after a hearing, the Board found that all employees ofthe Conipaliy, with certain exclusions, constituted an appropriate unit.At that time the Company was using railway spurs in place of thetruck roads which Bryce Caldwell now builds for the Company andrailway cars were then used by the Company for the transportationof logs in place of the trucks now supplied by General Hauling Com-pany, Inc. It appears from the decision in that case and from therecord in the present proceeding that all employees engaged in thetransportation of logs were then on the Company's pay roll and wereincluded in the unit found appropriate.As a result of the electiondirected in that unit in 1939, the L. & S. W. was certified as exclusiverepresentative and executed a contract with the Company coveringappear on the Company's June 26, 1941, 'seniority list, which includes 123 names, 114 ofwhich are names of persons actually employedThe record also discloses that theI,& S. W submitted a petition asking that the petition filed by the I W. A. be dismissed,which bears 77 apparently genuine signatures, 66 of which are the names of persons whosenames appear on the Company's seniority listThe L & S. W also submitted 80 cardsof which 68, dated during June and July 1941, bear apparently genuine signatures ofpersons whose names are listed on the Company's seniority listIn addition the L & S Wsubmitted a list indicating that of the 68 employees who apparently signed said cards,67 were members' of the Union. The record further discloses that 8 of the 114 personson the seniority list who were actually employed had designated both unions as theiriepresentativecof the Company engaged in logging in the woods operations at Deep River, Washington,with the exception of office supervisory employees, contractors and employees of thesecontractors413237-42-vor. 3715 214DECISIONSOF NATIONALLABOR RELATIONS BOARDall employees,in the unit then found appropriate.That contract didnot expire until March 1, 1941.During the period of the contract,the method of transporting logs was changed and the Company enteredinto agreements 6 with Bryce Caldwell to log aid prepare roadwaysand with General Hauling Company, Inc. to transport logs by truck"over these roadways.The principal dispute between the parties iswhether the persons' employed on the jobs which Bryce Caldwell andGeneral Hauling Company, Inc. have undertaken to perform for theCompany should be included in the bargaining unit.The persons employed on the job which Bryce Caldwell has under-taken to perform include approximately three employees who workregularly under his direction. In addition to these'three employees,he uses three or four-employees from the Company's pay-roll whenher needs them, at the same rate of pay as that paid by the Company.'When anew, block of timber is being, opened up, the Company directsCaldwell to clear a roadway through the Company's timber to the newtimber-landing sites, and in so doing Caldwell and employees trans-ferred to him from the Company's pay roll log the roadway area at somuch per thousand feet. The stumps are removed by blasting, usuallydone by Caldwell and a powderman from the Company's pay roll;however, Caldwell pays him during this operation.Next, the Com-pany directs Caldwell to construct a road grade by the use of Cald-well's tractors and his drivers, after which regular employees of theCompany surface the road.When they, are needed by the Company,Caldwell rents his tractors and supplies his drivers to the Companyfor logging work, either at so much per thousand feet or by the hour.At times the Company directs Caldwell to use his tractors and driversfor picking, up logs dropped by the trucks, for which the Companypays him on an hourly basis. So far as the record indicates, Caldwelland the persons working under his direction are engaged exclusivelyin performing work for the Company.GeneralHauling Company,, Inc. supplies approximately eighttrucks and drivers , for the transportation of logs from the timberlandings to railway terminals or loading sites.Fallers and buckers"employed by the, Company first fell and then cut the timber to properlengths.The logs are then pulled or yarded to the timber landingsby employees on the Company's pay roll.At the timber landings thelogs are loaded on trucks by regular employees of the Company.Atthe railway terminals they are unloaded from the trucks to railwaycars or into piles by a gas rig operated by a regular employee of theCompany, while an employee paid by General Hauling Company,°As 'indicated hereinafter, the record does not disclose the nature of these agreements.7These employees include chokers,falleis, buckers, rigging men, and a powderman DEEP RIVER TIMBERCOMPANY215Inc., fastens the rig line to the logs on the truck."The Company'sforemen instruct the truck drivers where to go to pick up logs andthe record discloses that the Company exercises some degree of generalsupervision over the truck drivers.So far as the record indicates,these truck drivers work exclusively on the Company's operations.It is clear that the operations of both Bryce Caldwell and GeneralHauling Company, Inc., are necessary to, and are an integral part of,the Company's logging operations.The precise nature of the contractual relationship of the Companywith Bryce Caldwell, and General Hauling Company, Inc. is not dis-closed by the record.However, the Company does not deny that thebargaining practice indicates in fact that the Company exercises andhas exercised a substantial measure of control over the wages andworking conditions of persons employed on the jobs Bryce Caldwelland General Hauling Company, Inc. have undertaken to perform.The collective bargaining contract between the Company and theL. & S. W., executed June 26, 1941, includes a clause which reads asfollows :This agreement . . . shall govern the wages and workingconditions in operations under mutual jurisdiction of the partieshereto, including the operation of the General Hauling Companyand Bryce Caldwell under their contracts with the Deep RiverTimber Company.This clause indicates that the Company has, as a matter of bargain-ing practice, undertaken responsibility for the wages and workingconditions of persons employed on the jobs which Bryce Caldwelland General Hauling Company, Inc. have undertaken to perform.9The record indicates that the L. & S. W. plant grievance committeeincludes and represents the employees of the Company and the per-sons employed on the jobs which Bryce Caldwell and General Haul-ing Company, Inc. have undertaken to perform, and that such per-sons have been included in and treated' as part of the bargaining unitby the L. & S. W., the Company, and Bryce Caldwell and GeneralHauling Company, Inc.'0"Bryce Caldwell and General Hauling Company, Inc, pay the wages of the employeesunder their supervision, and pay their Social Security tax9Bryce Caldwell and General Hauling Company, Inc, although served with notice, didnot appear at the hearing"The record discloses that the L & S w. has negotiated separate contracts-withBr.N ce Caldwell and General Hauling Company, Inc, covering, the employees working onthe jobs which they have undertaken to perform'Both contracts provide for'the samewages, hours, and conditions of employment for comparable work as those in the collectivebargaining, contract between the Company and the L. & SW.The contract with BryceCaldwell is dated March 11, 1940, and that with General Hauling Company, Inc,August 26. 1941Neither contract has a definite termination dateNone of the partiescontend that either of these contracts is a bar to this proceeding.They are patternedafter andto someextent dependent upon the main collective bargaining contract between 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the interrelation of all the operations carried on at theCompany's logging camp, the control which the Companyexercisesover all persons working on the operations, the fact that the Companyhas contracted to assume responsibility for the wages and workingconditions of persons employed on the jobs which Bryce Caldwelland General Hauling Company, Inc. have undertaken to perform,and also in view of the unit we found appropriate in 1939 and thecollective bargaining history since that time, we find that the Com-pany is an employer of the persons employed on the jobs Bryce Cald-well and General Hauling Company, Inc. have undertaken to per-form, within the meaning of Section 2 (2) of the Act and that suchemployees should be included in the' appropriate unit.The I. W. A. contends that, if the employees paid by Bryce Cald-well and General Hauling Company, Inc. are included in the appro-priate unit, the employees working on the operations of Smith CreekLogging Company should also be included.The record discloses thatthe Smith Creek Logging Company has a logging contract with, theCompany and that it is engaged in general logging operations, theoutside areas of which extend almost to the outside areas of the Com-pany's operations, and although they both dump their logs in thesameriver, Smith Creek Logging Company's log outlet is some 6miles distant from that of the Company.The Company allocatesa certain block of timber, usually includingseveralsections, to theSmith Creek Logging Company and pays it on a per thousand feetbasis for logs put into the river.The operations of Smith CreekLogging Company are carried out independently of the Deep Riverlogging operations of the Company and there is no interchange ofemployees.The L. & S. W. local does not include in its membership,these employees and the bargaining committee, heretofore mentioned,does not include or represent employees working on the operations ofSmith Creek Logging Company, nor does the record disclose the ex-tent of the I. W. A.'s membership, if any, among such' employees.Under these circumstances, we find that the employees working onthe operations of Smith Creek Logging Company should not be in-cluded in the bargaining unit.The L. & S. W. contends that the superintendent, woods foremen,office employees, subforemen, the civil engineer, and the pile driverand bridge crew should be excluded from the appropriate unit.Thethe Company and the L. & S.W. In ,that contract the Company has undertaken responsi-bility for the wages and working conditions of persons working on the jobs undertaken byBryce Caldwell and General Hauling Company,Inc.The L. & S,W. has maintaineda single bargaining committee to represent the employees,whether they were on theCompany's pay roll or-paid by Bryce Caldwell and General Hauling Company, IncWeare of the opinion that the contracts of the L. & S. W. with Bryce Caldwell and GeneralHauling Company, Inc do not make inappropriate a single bargaining unit embracing allemployees engaged in work connected with the Company's logging operations. DEEP RIVER TIMBER COMPANY217I.W. A. would exclude the superintendent, foremen, andoffice em-ployees from the appropriate unit."- In the priorcaseinvolvingthese operations, the Board excluded the superintendent, the woodsforemen, office employees, subforemen,12 and the pile driver and bridgecrew.In accordance with that decision, we shall exclude the super-intendent, the woods foremen, the office employees, the subforemen,and the pile driver and bridge crew from the unit hereinafter foundto be appropriate.The parties are in disagreement as to the inclusionor exclusion ofRuss Wallace, a bull bucker.The L. & S. W. desires his inclusion,while the I. W. A. desires his exclusion from the appropriate unit.The record discloses that Russ Wallace has general supervision overthe fillers and buckers and that when he has a full crewhe is a full-time supervisor, but that when he does not have a full crew during,slack seasons he spends about 50 per cent of his time as a supervisorand 50 per cent of his time filing and marking.He does not havethe power to hire or discharge.However, he has the right to makerecommendations regarding hiring and discharging.13 In the priorcase, bull buckers were excluded as subforemen.We find that RussWallace is a subforeman and shall exclude him from the unit.We find that all employees of the Company, including the personsemployed on the job which Bryce Caldwell and General Hauling Com-pany, Inc. have undertaken to perform, but excluding the superintend-ent, woods foremen, office employees, and subforemen (including RussWallace), and the pile driver and bridge crew, constitute a unit appro-priate for the purposes of collective bargaining and that said unit willinsure to employees of the Company the full benefit of their right toself-organization and to collective bargaining and otherwise willeffectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.The Company and the L. & S. W. contend that an election, ifdirected, should be held after the Company has had its shut-down andcompleted its repairs."'The L. & S. W. representative stated that hewished the eligibility date to be determined by the Board's rules and-21 It is not clear fromthe record whether ornot there is any conflict between the positionstaken by theunions.12 In the previous case the term,"sub-foremen,"was defined as including the mastermechanic,the civilengineer,the bull bucker,and the head cook.13The generalsuperintendentand manager of the Company testifiedthat RussWallacedoes very littlein additionto directing the work of the men'4The general superintendent and managerof the Companytestified that in approxi-mately 30daysfrom the dateof the hearing(September 18, 1941)the Company willhave a "complete pay rollon the job." 218DECISIONS' 'OF'NATIONALLABOR' RELATPIONS BOARDregulations governing the matter.The I. W. A. desires that the elec-tion be held when the Company is on a normal operating and employ-ment basis and believes that such a period would exist, not later thansixty (60) days or sooner than forty (40) days from the date-of thehearing (September 18, 1941).The I. W. A. further contends thateligibility should be determined by the pay roll next preceding thedate of the election, if the election is held during a normal operatingand employment period, but that if the period is not a normal produc-tion and employment period, then those employees on the pay roll andthe seniority list under normal operating conditions should be allowedto vote, and that such a. normal pay roll and seniority list would bethose employed as of May 31 or June 1, 1941.Since normal operations were expected to be resumed near November1, 1941, we are of the opinion that eligibility should be determined bya current pay roll.We shall direct, in accordance with our usual prac-tice, that all employees of the Company who were employed duringthe pay-roll period immediately preceding the date of this Directionof Election shall be eligible to vote, subject to the limitations and addi-tions set forth in the Direction.Upon- the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIONS OF LAW-1.A question affecting commerce has arisen concerning the repre-sentation of employees of Deep River Timber Company, Deep River,Washington, within the meaning of Section 9 (c) and Section 2 (6)vnd (7) of the National Labor Relations Act.2.All employees of the Company, including the persons employedon the jobs which Bryce Caldwell and General Hauling Company, Inc.have undertaken to perform, but excluding the superintendent, woodsforemen, office employees, and subforemen (including Russ Wallace),and the pile driver and bridge crew, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in'the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDumcTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with Deep RiverTimber Company, Deep River, Washington, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30) DEEP RIVER TIMBERCOMPANY219days from the date of this Direction, under the direction and super-vision of the Regional Director for the Nineteenth Region,acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Section 9, of said Rules and Regulations,among allemployees of Deep River Timber Company who were employed duringthe pay-roll period immediately preceding the date of this Directionof Election,including the persons employed on the jobs which BryceCaldwell and General Hauling Company, Inc. have undertaken toperform, and employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military service ortraining of the United States, or temporarily laid off,but excludingthe superintendent,woods foremen,office employees,and subforemen(including Russ Wallace),the pile driver and bridge crew, and em-ployees who have since quit or been discharged for cause,to determinewhether they desire to be represented by Local Union #5-11, Inter-national Woodworkers of America, affiliated with the Congress ofIndustrial Organizations,or by Lumber and Sawmill Workers, LocalNo. 2615, affiliated with the American Federation of Labor, for thepurposes of collective bargaining,or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election. In the Matter of DEEP RIVER TIMBER COMPANYandLOCAL UNION#4-11, INTEL'NATIONAL WOODWORKERS OF AMERICACase No. R-3039AMENDMENT TO DIRECTION OF ELECTIONDecember 22, 1941On November 29, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction.of Election in theabove-entitled proceeding,' directing that an election be held amongthe employees of Deep River Timber Company, Deep River, Wash-ington, herein called the Company, as early as possible, but not laterthan thirty (30) days from the date of the Direction, under the direc-tion and supervision of the Regional Director for the NineteenthRegion.The Regional Director having notified the Board that the opera-tions of the Company have ceased for an indefinite period, the Boardhereby amends its Direction of Election by striking therefrom thewords "but not later than thirty (30) days from the date of thisDirection" and substituting therefor the words "following the resump-tion of normal operations by the Deep River Timber Company."MR. GERARD D. REILLY took no part in the consideration of theabove Amendment to Direction of Election.337 N.L. R. B., No. 33.37 N. L. R. B., No. 33a.220